SULLIVAN, J.,
Concurring. — I concur in the conclusion reached. The guaranty found in section 7, article 1 of the constitution of Idaho, to the effect that the right of trial by jury shall remain inviolate, was not intended to' extend the right of trial by jury, but simply to secure that right as it existed at the date of the adoption of the constitution, and has no reference to suits in equity. (Christensen v. Hollingsworth, 6 Idaho, 87, 96 Am. St. Rep. 256, 53 Pac. 211.) As bearing on the question of the right to trial by jury of questions of fact in certain proceedings, see Nelson v. Steele, Judge, ante, p. 762, 88 Pac. 95, decided at this term of our court.